Per Curiam:

The motion to vacate the judgment is granted. The judgment of the District Court is vacated, without costs to either party in this Court, and the cause is remanded to the District Court with directions to dismiss the bill of complaint as moot. United States v. Hamburg-American Co., 239 U. S. 466, 477-8; Brownlow v. Schwartz, 261 U. S. 216; Paramount Pictures v. Langer, 306 U. S. 619; Retail Food Clerks & Managers Union v. Union *745Premier Food Stores, 308 U. S. 526.
Messrs. Earl Warren, Attorney General of California, and Walter L. Bowers, Deputy Attorney General, for appellants. Mr. Guy Richards Crump for appellees.